424 F.2d 1066
UNITED STATES of America, Plaintiff-Appellee,v.Michael Benjamin MAESTRI, Defendant-Appellant.
No. 23131.
United States Court of Appeals, Ninth Circuit.
April 22, 1970.

Bernard G. Winsberg (argued), Los Angeles, Cal., for appellant.
Edward J. Wallin (argued), David P. Curnow, Robert L. Brosio, Asst. U. S. Attys., Wm. Matthew Byrne, Jr., U. S. Atty., Los Angeles, Cal., for appellee.
Before DUNIWAY, HUFSTEDLER and KILKENNY, Circuit Judges.
PER CURIAM:


1
We are unable to distinguish hashish, here under scrutiny, and commonplace marihuana. The 21 U.S.C. § 176a presumption is invalid as to both. Consequently, the judgment of the lower court is set aside and the cause remanded for proceedings in conformity with Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed.2d 57 (1969) and United States v. Scott, 425 F.2d 55 (9th Cir., March 6, 1970).